PER CURIAM: *
Appealing the judgment in a criminal case, Johnny Clinton raises arguments *952that he concedes are foreclosed by United States v. Doublin, 572 F.3d 235, 236-39 (5th Cir.), cert. denied, — U.S.-, 130 S.Ct. 517, 175 L.Ed.2d 366 (2009), which rejected the argument that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), applies in 18 U.S.C. § 3582(c)(2) proceedings and held that a district court may not reduce a sentence below the minimum provided in the amended Guidelines. After Clinton filed his brief in this court, the Supreme Court held that Booker does not apply to § 3582(c)(2) proceedings. Dillon v. United States, — U.S. -, 130 S.Ct. 2683, 2692, 177 L.Ed.2d 271 (2010).
The Government’s motion for summary affirmance is GRANTED, its alternative motion for an extension of time to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *952published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.